DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/493,604 filed on November 8, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2021 has been entered.
 
Status of Claims
Claims 1-6, 9, 11-12 and 14-17 are still pending, with claims 1, 11 and 12 being currently amended. Claims 7-8, 10 and 13 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claim 11 are accepted. The 112(b) rejection of claim 11 is therefore withdrawn.

Response to Arguments
Applicant’s arguments, see pages 8-14 of the remarks, filed November 8, 2021, with respect to the 103 rejections of claims 1-6, 9, 11-12 and 14-17 have been fully considered and are persuasive.  The 103 rejections of claims 1-6, 9, 11-12 and 14-17 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 9, 11-12 and 14-17 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “wherein the at least one of a magnetic holding piece or an electromagnet is configured to be structurally combined with a control pilot contact” in combination with all the other elements recited in claim 1.
Claims 2-6, 9, 11 and 17, being dependent on claim 1, are allowable for the same reasons as claim 1.
With respect to claim 12, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “such that the one or more covering elements are displaced in a horizontal direction, for the charging contact element carrier to be deployed from the roadway surface as far as the point of contact with a contact apparatus” in combination with all the other elements recited in claim 12.
Claims 14-16, being dependent on claim 12, are allowable for the same reasons as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859